745 N.W.2d 781 (2008)
DETROIT BUILDING AUTHORITY, Plaintiff/Cross Defendant-Appellee, and
City of Detroit, Intervening Plaintiff/Counter Plaintiff/Cross Plaintiff-Appellee,
v.
WAYNE COUNTY TREASURER, Defendant/Cross Defendant/Counter Defendant-Appellee, and
Michigan Financial Investments, L.L.C., Intervening Defendant/Cross Plaintiff/Counter Defendant-Appellant.
Docket No. 129743. COA No. 253479.
Supreme Court of Michigan.
March 24, 2008.
*782 On order of the Court, the motion for reconsideration of this Court's September 28, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.